Citation Nr: 1430165	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-38 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder as secondary to the service-connected bilateral knee disabilities.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis and complete anterior cruciate tear and medial meniscal tear.  

3.  Whether the severance of the separate 20 percent rating for residuals of right knee injury with complete anterior cruciate tear and medial meniscal tear was proper.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1961 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and May 2009 rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida.  

In February 2009, the Veteran testified at a hearing conducted before a Decision Review Officer as to the propriety of the severance of service connection for residuals of right knee injury with complete anterior cruciate tear and medial meniscal tear.  A transcript of the hearing has been associated with the claims file.

The issues of service connection for a lumbar spine disorder and the increased rating claim being remanded are addressed in the remand below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2003, the RO assigned a 20 percent rating based on limitation of flexion for the residuals of right knee injury under Diagnostic Code 5260.  The RO left intact the already assigned 10 percent rating under Diagnostic Code 5010 for traumatic arthritis of the right knee based on painful limited motion.
  
2.  In May 2009, after giving the Veteran proper notice, the RO severed the separate 20 percent rating for residuals of right knee injury with complete anterior cruciate tear and medial meniscal tear, effective August 1, 2009.
 
3.  The August 1, 2009, severance of the separate 20 percent rating for residuals of right knee injury with complete anterior cruciate tear and medial meniscal tear was proper, because the facts on which the award was granted are clearly and unmistakably erroneous based on the evidence of record, and such facts are undebatable in the record.


CONCLUSION OF LAW

The severance of the separate 20 percent rating for residuals of right knee injury with complete anterior cruciate tear and medial meniscal tear was proper.  38 U.S.C.A. §§ 105, 1110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.105(d), 3.301 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regards to the propriety of the severance undertaken by the RO, this action was not prompted by a claim submitted by the Veteran, but instead was undertaken as a result of a review of the evidence in connection with an increased rating claim.  The RO followed the procedures outlined in 38 C.F.R. § 3.105(e), which included notice requirements specifically relating to reductions of compensation awards, as will be discussed in greater detail below.  Consequently, the notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply with regards to the propriety of the severance.

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured examinations in furtherance of his claims.  Pertinent VA examinations were obtained in June 2007 and March 2009.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

The Veteran contends that the service connection for residuals of right knee injury with complete anterior cruciate tear and medial meniscal tear, evaluated as 20 percent disabling assigned in a July 2003 rating decision should be restored.

Service connection may be severed only where evidence establishes that it is clearly and unmistakably erroneous, the burden of proof being upon the Government.  38 C.F.R. § 3.105(d) (2013).  In Graves v. Brown, 6 Vet. App. 166 (1994), the United States Court of Appeals for Veterans Claims (Court) described the high burden of proof required for a showing of clear and unmistakable error by reiterating the definition it has provided for clear and unmistakable error in relevant case law.
In order for there to be "clear and unmistakable error" under 38 C.F.R. § 3.105(d) , there must have been an error in the prior adjudication of the claim.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). . . ".  It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error".  Fugo v. Brown, 6 Vet. App. 40, 43 [1993].  Errors that are 'clear and unmistakable' are undebatable; that is, reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Id.  A determination that there was a 'clear and unmistakable error' must be based on the record and the law that existed at the time of the prior decision of the agency of original jurisdiction, and subsequently developed evidence is not applicable.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Graves, 6 Vet. App. at 170-71. 

When severance of service connection is considered warranted, a rating action proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at the latest address of record and furnished with detailed reasons for the contemplated action and given 60 days for the presentation of additional evidence to show that service connection should be maintained. Unless otherwise provided, if additional evidence is not received within 60 days, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 CFR § 3.105.  

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010 (2013).  Degenerative arthritis established by X-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint (including the knee) or group of minor joints affected by limitation of motion to be combined not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned where there is X-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2013).

Limitation of motion of the knee is evaluated under DC 5260, which evaluates limitation of flexion and DC 5261, which evaluates limitation of extension.  Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Pursuant to DC 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2013).  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Id. 

Pursuant to DC 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5261.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  Id. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Service connection was granted for residuals of a right knee injury, evaluated as zero percent disabling in a November 1975 rating decision.  

In connection with a 2002 increased rating claim, the Veteran was afforded a VA examination in March 2003.  The examination showed full extension to zero degrees and flexion to 100 degrees.  He had negative anterior/posterior drawer test.  The Veteran reported that his right knee gave out on him about once a year.  

An April 2003 rating decision changed the Veteran's disability to injury of the right knee with degenerative changes and assigned a compensable rating based on "painful motion which limits functional ability" under 38 C.F.R. § 4.71a, DC 5010.  The only painful motion indicated in the evidence, i.e. the March 2003 examination report, concerned painful flexion (when attempting to flex over 100 degrees).  

In a July 2003 rating decision, the RO continued the 10 percent rating for degenerative arthritis under DC 5010 and also assigned a separate 20 percent rating for injury of the right knee based on flexion limited to 30 degrees.  

At a June 2007 VA examination, the Veteran had extension to zero degrees and flexion to 140 degrees.  There was no evidence of instability or subluxation.  

In a July 2007 rating, the RO proposed to sever service connection for right knee injury with complete anterior cruciate tear and medial meniscal tear due to a clear and unmistakable error as the evidence did not show that the criteria for a separate evaluation were met.  

A July 2008 letter notified the Veteran that the proposed reduction would reduce his overall monthly compensation.  He was advised that he had 60 days to submit additional evidence showing why the severance was not warranted and also that he could request a hearing.  The Veteran was afforded a hearing in February 2009.  

He was afforded an additional VA examination in March 2009.  He had zero degrees of extension and 100 degrees of flexion.  Examination revealed no instability or subluxation.

In the May 2009 rating decision on appeal, the RO severed service connection for right knee injury with complete anterior cruciate tear and medial meniscal tear effective August 1, 2009, evaluated as 20 percent disabling.  

Based on a review of the evidence, as regards the propriety of the procedures used to sever service connection for right knee injury with complete anterior cruciate tear and medial meniscal tear, the Board finds no error.  The proposed reduction followed notice to the Veteran; he was provided more than 60 days to present evidence; and he was afforded a hearing after the July 2007 rating decision proposing the reduction.  The reduction was made effective August 1, 2009, the day following the end of the month in which the 60-day period from the date of notice to the beneficiary of the final rating decision expired.  In light of the foregoing, the Board finds that there was no procedural error in the severance of service connection.  Having found that there was no procedural error, the Board will now address the substantive question of the severance.

In this case, the RO severed service connection by finding clear and unmistakable error in the July 2003 rating decision that assigned a separate 20 percent rating based on limitation of flexion.  The Board finds that such severance was proper because it was clearly and unmistakably erroneous to have granted the Veteran a separate 20 percent rating based on limitation of flexion for residuals of right knee injury with complete anterior cruciate tear and medial meniscal tear when he was already in receipt of a 10 percent rating for painful motion where the evidence showed only painful flexion.  Both limitation of flexion and arthritis resulting in painful motion are rated under 38 C.F.R. § 4.71a, and only one rating is appropriate under that criteria for the Veteran's limitation of flexion from his right knee disability.  Because the Veteran was already rated under Diagnostic Code 5010 for limitation of flexion of the right knee, a separate rating under DC 5260 for limitation of flexion was not appropriate.  See 38 C.F.R. § 4.71a.  Such action would amount to impermissible pyramiding.  38 C.F.R. § 4.14.  

Furthermore, as noted above, the Veteran's range of motion shown in the March 2003 examination was flexion to 100 degrees.  The separate 20 percent rating assigned by the RO in July 2003 under DC 5260 requires flexion limited to 30 degrees, which was not shown.  In light of the Veteran having already been in receipt of a 10 percent rating that took into account his limited painful motion, and as the Veteran did not meet the criteria for a 20 percent rating for limitation of flexion, the Board concludes that it was clear and unmistakable error, in that is undebatable, and reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Thus, severance of the separate 20 percent rating for residuals of right knee injury with complete anterior cruciate tear and medial meniscal tear was proper. 

ORDER

The May 2009 severance of a separate 20 percent rating residuals of right knee injury with complete anterior cruciate tear and medial meniscal tear was proper.


REMAND

Regrettably, a remand is necessary for the remaining issues on appeal.  Regarding the service connection claim, the Veteran was afforded a VA examination in June 2007.  The examiner failed to opine as to whether the Veteran's service-connected bilateral knee disabilities aggravate his lumbar spine disorder.  As such, a remand is necessary for a new opinion.  As for the increased rating claim, the last VA examination was in March 2009 and there are no treatment records dated after 2008.  In May 2014, the Veteran's representative asserted a worsening since the last examination.  Therefore, a remand is necessary for a new VA examination to determine the current severity of the Veteran's right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has received since 2008.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Orlando, Florida VA Outpatient Clinic and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the severity of his service-connected right knee disability and whether his service-connected bilateral knee disabilities aggravate a lumbar spine disorder.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

a) All pertinent manifestations of the service-connected right knee disability should be annotated in the examination report.  In particular, the examiner should undertake range of motion studies of the Veteran's right knee and comment on the degree of disability due to functional losses such as pain and weakness.  In addition, the examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.  

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity due to the service-connected right knee disability.

b) The examiner is also requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that a currently diagnosed lumbar was aggravated (permanently worsened beyond normal progression) by the service-connected bilateral knee disabilities [If any currently diagnosed lumbar spine disorder is found to have been aggravated by the service-connected bilateral knee disabilities, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


